QBfficeof ttje Igttornep QSenerat
                                         Bttatr af nxae
DAN MORALES
 Al-rORNEY
        GENERAL                            June 24,1993



      Mr. Fred S. Bhkky, Jr., RX.                 OpinionNo. DM-231
      E         Directorkcretwy
      TexasStateBoardofPbarmacy                   Re: Whether a quorm ofa licensinghoard
      8505 Cross Park Drive, Suite 110            attend@ a ticcttsee disciplimy hauing
      hstio,Texas   787544594                     conducted by the state OJLECCof
                                                       . .    .
                                                  AdWlWWCHWfitlgSlMyUlfkCtilldhgS
                                                  of f&t, conclllsions of law, and vote on
                                                  discipline without lec&ng &out the state
                                                  of3iceof-Hearingsapropoatll
                                                  for decision (RQ-408)

      Dar Mr. Brinkley:




              ThelegblamctwtedtheSOAHin1991by~SulateBiu884.                       SeeActs
     1991,72d Leg., ch. 591, at 2127-28 (codified V.T.C.S. article 6252-130. The I~
     d~~theSOAHtoconduct~~~incomeotedcasaundatbc
          . .    .
     Admmwaw Procedure and Texas Rqister Act (IAP’llU”). V.T.C.S. article 6252-13~
     thatmbcfon~clgency~doesnotemployaparonwhosesoledutyistopresideas~a
     harings officer over matters related to wntestcd cases hefore the agencyP V.T.C.S. art.
     652513$5 2(h). The k@latwe hoped that the implawntation of Senate Bii 884 would
     accomplish at least two purposes. Fii the legishue hoped to incraw economic
     eakimcy by pooling the resources of smaller agaGes that are unable to employ iilll-time




                                           p.   1196
Mr. Fred S. Brbkky, Jr., R.Ph. - Page 2     (Un-231)




    . .    .
adamsmmlawjudgea.         Sewnd,thcl~hopedtocrrrtcm-
judk+ifldqmdentoftheagencythatcouldhalrobjcciively-dispPrtes.
Heatiqs on Senate Bill 884 Before the Senate Comm. on State Af&rs (Apr. 8,lWl)
(tudmony of Senator l&&or& author) (tape availableti     Samte Staff Savices).

       Among other thinga, Senate Bill 884 added article 6252-I3f to the Revised Cii
htutea. Scr Acts 1991.72d Leg., ch. 591,@ l-4 at 2127-28. Section 3(b) ofatticle
6252-13f at&or&s an ad&katk        lawjudm to parform the Mowing kstiomz




               (3) Nlewquati~ofsvidara;

              (4)k3ueonksfdatiagtodiscovaryaadotilerbenriogor
          lsdmrhg~incJudingordersbnposingsanctionstllattllc
          age.ncythatthecomtaluaeiabeforemayimpo~albjectto
          reviewbytheagenqy and
             (5) issueproposalsiixdecisionthatin&deiindiqaoftbctmd
          amclusi~oflaw.
.!hdwStateOf6ceofA’     “.   ‘keHem@a, 17Tex.Re&644243(1992)(tok
cod&d at 1 TALC. 85 155.15(b), 155.51). You bokve that this provkm aterdy
admizu,hutdoe3notrequ&anadt&WahlawjudgefbrtheSOAHtoiasuea
propoulfbrdecisionand-nrpporclyourwntwdontbattbeboardnmytnakeita
own6ndingsoffhctandconddonaoflawafter~a~onadbciplisrry
matterbeforethesoAH.        Howevcr,theplainlaquagcofotha~L?fSalatcBin
884, as well as the bill’s IegiWve history, indicates that the legkkure intended the
SOAHtomake6ndingaofiictandconcllmiolmoflawottmzuterabeforek              Theagency
XWpOd&tbC~kwjUdge'S~8Udcondurionr,bUt~bl
c4xnpliaucewiththe~statedillSumteBiu884.

        APTl&aswdlastllerulesofpncdceandpmwdurebefbretbebw4gownr
laydisciplinary~ontheboudtalresundaraction26oftheTaarP~Ad.
V.T.C.S. tide 4542a-1. V.T.C.S. art. 4542e-1.0 27. Sennte BiU884 added to APTRA
aection 13(j). which provides as follows:
               This subsection applies only to an ndminiararivs law judge
          employedbytheStateOfiiceofAdministrativeHwtings.              The
              . .    .
          lldnnmstratnnlawjudgewhoconductsthehcatiagshallconsiderany
          applicable agenq n&s or policiesin conductingthe hearing, but rnqY
          nolbrsuprrvisdby~~agrncyuVrrthrcoatrsledccwisbrfopr.
          TheagmcystmllprovidetheadmbUa&lawjudgcwithawrincn
          statanent of applicable rules or policies. An wv q mr q


                                     p.   1197
Mr. Fred S. Brinldey.Jr., RPh. - Page 3    (m-231)




~ilwzingprocess:                theajp%cymustprovidetheadmi&&velawjudgewitll
awritten~ofrulerorpoliciarit~-rrenlevanttothcorrte3tedg#(sn
&oStateOEccofM          “.     tiveHear+s,17Te~Reg.6441(1992)(tobecodi6edat
1 T.A.C. 0 155.5(c)); the agency may present evidence and legal aqumatt to the
    . . . .




        Thclq&tivehistoryofSenateBiU884sqportsourdct~                   Amanber
oftbecommitteetbatd&edSenateBill884tati&dheforetheHouscComt&aon
StateAGrsthattlteumlminahadtriedto~rbilraa~thepowsnofthe
agwcyaKlthesoAH.        Hearingsws.B.884B&rctbeHouseCormnonstate~
(Mry6.1991)(tcrthnoayofReggieJpnes,~colrnmvnUllion)(trpe
available i+om House Committee Coo&ator).      Section S(b) of tha big whirb added
tectiw13(i)toApTRA,~culateJthc~thecormnineercnrcl:tbesoAHis
~~lefor~~~gtotheagcncy~~offact~~~oflaw,but
thelylencyhsstheuhimateauthoritytoapprovetheproposalfordeciskm.             Srcid.
Fmthumore, the committee draf&l the bill to restrict an agenq+s powa to ovaturn
                  . .   .
              ~~wjudge’sdccisionbypamittingtheagencytochangea
~f&oraconclusionoflawonlyforpolicyreasonsandoniyinwriting.                Seeid.

       Inour~~~rhelegislatunwMtedtoensun~~w~~thatwererequindto
use the services of the SOAH would not intafere with the administmtive law judge’s
decision. See id. (testimony ?f.Judith Sokolow, representing Advocacy. Inc.) (testi@ng
about need for impa~M admmc%mtivehearings conducted by judiciary independent of
agency); id. (testimony of Mary Jo -den,      representing T~ras Planniq Council for


                                   p.   1198
Mr.FredS.Bdnkky,      Jr.,R.Ph. - Page 4     (DH-231)




DeveloptnentalDhbUities)(same). Unti&ther&mm~hasrroeivtdapmpuaal
fordecision5omtheadministntivckwjudge,tlteageatcycanparticipateinthe
    . .    .
rdrmmstntlve~OnlybypreKntingevideaamdlMkillg~UgUalWt~tbC
hedq.    See V.T.C.S. art. 625243a, 0 13(j); Hearing on Senata Bill 884 Before the
House Conun. on State ASairs (May 41991) (tutimmy ofLinda Sword,
                                                                      .-y@
O5ceoftheAftonlcyGauxat)(tapeavaihble6umIiousa~coordrmtor.

        We do not believe that article 625243f motion 3(b), V.T.C.S., ammdiu~ this
wndurion~itrrrtuthatm~kwjudge”mry.’inrtadaf”rhg
issueapropomltardecihn.        Inthispro%on,~meaus”tobaveauthityto”or”to
be pen&ted to: See B. G&tN8& hiODERNLEGALU8ME 98.354 (1987). Section 3(b)
hstswwraltasksmadhismhlawjudge”may”perfotm.                    ThebillamiysisforSawc
Bill884deraibestheIisthr#ctiw3(b)rcl’p~of~irwjudga.                                  A
”ptlm@vcis’mardwivcorspecialrigllt,power,orprivil~:                 as...onebdoqing
tOMofliiar~UtOffiCi8lbody.*          w8R8IER?3lQrmiN8w caLEGlAlBDlcnoNARY
930 (1990). we bdiew that the cbaractwizstkm of section 3(b) as a list of pfemgha     is
wMiatwt*thel~intMt:                   tllel~intaldal~vfeo*thoseagenciu
raplydtoutilizethe        ssmicosofthesoAH,tbesoAyandonlytbesoAH,is
allth&toconductann~andissuetllepropoulfbrdeoisiou                                   The
agaK&-tomodifythepmponlbutonlyin~rdancewitb8ectioo13oof


       You8r@lethtaection150fAPTRAat&orkutllebo8rdtofbnsorraiviag8
propoaal~d~~fiantheSOAHifamcljorityodtheboardmrrmknbve&ardtbe
caseorteadthetecord.  Section15providesiaperhcntpartasfo~
               Ifinaumtesedaseatn&ityoftbcofEcihoftbeagutfy
          wlwamtoratdmthe6mldecisionbavmaotkardthecaseorrad
          therewn&thedecisi~ifadvusetoaparkytothepPocsadiag0tbu
          thantheagenq-its@maynotbemadetmtilaproposslfbrdaGon
          isswvedonthepartia,andanop&Mxm&taffordedtoucllparty
          advemlya&ctedto6leexceptionsandpremtbriefktotheofficials
          wlloaretorenderthedecision.
SectionlSdoeonot~an~~toforagorrcdvinga~~ford~oa~
tbeSOAHinanyc&mstam.                 FortboscagcnciestbatarcsubjccttoApTRAandtht
must use the suvicu of the SOAH, section 13(j) of APTR& together witb uticle
6252-13$ section 3(b), V.T.C.S., requires the SOAH admhhhe              law judge to conduct
a hearing and prepare a proposal for decision for the agq@ approval. If the
     . .   .
admuwmm       law judge proposes a decision that will be adverse to a party to the
proc#dingotherthantheeg~,sectionlSprovidepthattheagmcycarmotrrndaaS
final de&ion until it has satisfied the rquiranents articulated in section 15.




                                      p. 1199
Mr. Fred S. Brinkley, Jr.. RPh. - Page 5    (DM-231)




       Youalsosuggestthatbecausemmyumtestalcasubeforrtheboardinvolvea
pharmakt accused ofillegally diverdng controlled substances the board should be able to
rcvoketheaaalsedpharmfi&sli-wm-perilbasia.                            Youamtaldthat
requiriagrucbacaseto~befonan~kwjudgeoftheSOAHwilldday
ruchMnorda,~a.#iousthreattothepublichealthandwelfue.’                           Wenote,
however, tlmt article 6252-132 section 3(c), V.T.C.S.. rcquks the SOAH to bear a case
withinareaao&letime.      scC&StateO&eofMnrinimativeHeakgs,17Tex.Reg.
2565. 6442, 6443 (1992) (to be c&&xl at 1 T&C. 00 155.15(a)(2), 157.1(a)).
~~,~~19AofApTRArutborizcstnilesncy,includiagthebwd,tonquest
thcittorneygmaaltobringm~winadirtriacourtwithjurisdictionovathemwa
to compel compliancewith an agency rule. .Qe 28 T.A.C. 0 281.24(a)(3), (4), (5) @sting
rmong~fordiscipline~o~~~Mddistributi0nofdrugsinvi0lation
of Controlled Sub-         Act and Dangenw Drug Act). Se&on 17(k) of the Texas
pharrnaq Act, V.T.C.S. article 4542a-1. also authorizes the board to sue in district comt
to ruttain or enjoin a person from violating article 4542a-1. See V.T.C.S. att. 4542a-1,
0 26(a)(9) (pvidhg that board may disciplinepharmakt who violates any pr0vision of
tbe Controlled Substanw Act or Daqenws Drug Act). In our opinion, the~&w, the
          aknat&sbywhi0hitmayscektorWrainorenjoinapharma&t~illegally




                                    p.   1200
Mr. Fred S. Brinkley, Jr., RPh. - Pale 6      @M-231)




             Abswtreaclhganagrud5aldisposltionofamatm.a
         uculsingboardtlmtirrrequhedtousethe SCWiOUOft&SWtCOBOG
         ofAdmiGmkH~mayaotmekeitaown~of~
         ccldusion$oflaw,ofvateondiscipiine.            InstaK&ttKIboardunlsl
         rcccivcf.tomtheSOAHrpropomlfbrde&ion,whichthcboludmry
         xmdiQonlyincomplianawithsecdon13~)ofthe-
         Pmwduru and Teas Registu Act, V.T.C.S. article 6252-13~
         Fmthamorc,8bOtKdlUQ-aotpIWU@b~NlegiViOgitthC
         alalitytomakeitsown6ndlngsoffactandamclusionsoflaw.




                                                    DAN    MORALES
                                                    AttOXIWGmmlGfTaU

WlLL PRYOR
FnrtASS&ltAnonryGenaJ

MARYKELLER
DepulyAttwntyGenualfrw~on

BmEAHlcKs
statefblstor

MADELEJNE B. JOHNSON
chak,Gpildoncomadttee




                                  p.   1201